Citation Nr: 0501087	
Decision Date: 01/13/05    Archive Date: 01/19/05	

DOCKET NO.  03-29 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to separate 10 percent disability ratings for 
bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 determination of the VARO 
in Indianapolis that denied entitlement to the benefit 
sought.

For good cause shown, the representative's motion for advance 
on the docket has been granted.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  Service connection is in effect for tinnitus, evaluated 
as 10 percent disabling.

2.  The 10 percent evaluation currently in effect represents 
the maximum schedular evaluation available for tinnitus.


CONCLUSION OF LAW

Entitlement to separate 10 percent disability ratings for 
bilateral tinnitus is not shown as a matter of law.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.10, 4.25, 4.87, Diagnostic Code 6260 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran, through his representative, asserts that he is 
entitled to separate 10 percent disability ratings for 
tinnitus because he has tinnitus in each ear.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  This new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duties to notify and to assist claimants in 
the development of their claims.  First, VA has a duty to 
notify the veteran and his representative of any information 
and evidence needed to substantiate and complete a claim.  
See 38 U.S.C.A. §§ 5102 and 5103.  In this regard, VA will 
inform the veteran of what information and evidence, if any, 
that he is to provide and what information and evidence, if 
any, VA will attempt to obtain on his behalf.  VA will 
request that the veteran provide any evidence in his 
possession that pertains to the claim.  Second, VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103A.

Under 38 U.S.C.A. § 5103(a), VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim for separate disability ratings for each 
ear for bilateral service-connected tinnitus because there is 
no information or evidence that could substantiate the claim, 
as entitlement to separate ratings is barred by current 
Diagnostic Code 6260 and by the previous versions of Code 
6260 as interpreted by a precedent opinion of the General 
Counsel that is binding on all VA officials and employees.  
VAOPGCPREC 2-2004.  No other basis for an increased rating 
has been set forth in this appeal.

A review of the evidence of record discloses that by rating 
decision dated in June 2000, the disability rating for the 
veteran's tinnitus was increased from noncompensable to 10 
percent, effective June 10, 1999.

In a statement received in March 2003, the veteran's 
representative indicated that the veteran disagreed with the 
10 percent rating assigned for tinnitus and requested that 
the veteran be assigned separate 10 percent ratings.

Disability evaluations are determined by comparing the 
manifestations of a specific disability with the criteria set 
forth in the Diagnostic Codes in the VA's Schedule for Rating 
Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4, (2004).  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from 
service-connected disability.  38 C.F.R. § 4.1 (2004).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).

The veteran's tinnitus is currently rated 10 percent 
disabling pursuant to the provisions of 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  At the time he filed his claim, Code 
6260 provided a maximum 10 percent rating for tinnitus.  A 
note following the code stated that a separate evaluation for 
tinnitus may be combined with an evaluation under Codes 6100, 
6200, 6204, or another Diagnostic Code, except when tinnitus 
supports an evaluation under one of those Diagnostic Codes.  
38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).

Subsequently, 38 C.F.R. § 4.87, Diagnostic Code 6260 was 
amended, effective June 13, 2003.  The new version of Code 
6260 still assigned a maximum 10 percent rating for recurrent 
tinnitus.  However, the notes following the code now include 
the following:

Note (1):  A separate evaluation for tinnitus may be combined 
with an evaluation of Diagnostic Code 6100, 6200, 6204, or 
other Diagnostic Code, except when tinnitus supports an 
evaluation under one of those Diagnostic Codes.

Note (2):  Only a single evaluation is to be assigned for 
recurrent tinnitus, whether the sound is perceived in one 
ear, both ears, or in the head.

Note (3):  Objective tinnitus (in which the sound is audible 
to other people and has a definable cause that may or may not 
be pathologic) is not to be evaluated under Diagnostic Code 
6260, but rather is to be evaluated as part of any underlying 
condition causing it.  See 38 C.F.R. § 4.87, Diagnostic Code 
6260 (effective from June 13, 2003).

The veteran and his representative maintain that he is 
entitled to an increased rating for his tinnitus.  In 
essence, they argue that he should be granted a separate 
10 percent rating for each ear.  However, both the old and 
the new rating criteria allow a maximum 10 percent rating for 
tinnitus.  The Board observes that the summary information 
accompanying the regulatory changes to the rating criteria 
for evaluating tinnitus specifically indicates that the 
addition of the notes was intended to codify current standard 
VA practice of awarding a 10 percent rating for tinnitus 
whether it was unilateral or bilateral, not to change the way 
tinnitus was evaluated.  See 68 Fed. Reg. 25, 822-25, 823 
(May 14, 2003).  Further, as briefly noted above, VA's 
General Counsel has held that Code 6260 authorized a single 
10 percent disability rating for tinnitus regardless of 
whether it was perceived as unilateral, bilateral, or in the 
head.  Therefore, separate ratings for tinnitus in each ear 
may not be assigned under Code 6260.  See VAOPGCPREC 2-2003.

Additionally, there is no applicable alternative Diagnostic 
Code under which the evaluation of the veteran's tinnitus 
might be increased.  As noted above, Code 6260 refers to the 
possibility that an evaluation for tinnitus might be combined 
with separate evaluations not only for impaired hearing 
(under Diagnostic Code 6100), as has been done in this case, 
but also for chronic suppurative otitis media, mastoiditis, 
and/or cholesteatoma (under Diagnostic Code 6200) or 
peripheral vestibular disorders (under Diagnostic Code 6204).  
However, the veteran has not been diagnosed or granted 
service connection for chronic suppurative otitis media, 
mastoiditis, cholesteatoma, or peripheral vestibular 
disorder.  Therefore, there is no basis for an additional 
rating.

In his Brief in support of the claim, the veteran's 
representative argues that current case law mandates that 
each service-connected disability should be rated separately 
and the ratings then combined.  See, for example, Colayong v. 
West, 12 Vet. App. 524 (1999); Esteban v. Brown, 6 Vet. App. 
259 (1994).  Hence, it is argued, the veteran is entitled to 
separate ratings for his right and left ear tinnitus.  
However, as discussed in the General Counsel opinion, 
subjective tinnitus, which the veteran has been diagnosed 
with, is defined as the perception of sound in the absence of 
an external stimulus which arises from the brain, not the 
ears.  Therefore, the undifferentiated nature of the source 
of the noise, that is, the brain, is the primary basis for 
VA's practice of rating tinnitus as a single disease injury.  
See VAOPGCPREC 2-2003.  Therefore, for the purpose of rating 
tinnitus, the perception of sound in one or both ears is 
irrelevant and the assignment of separate ratings based on 
each ear would be inappropriate.  Further, the amendment to 
Code 6260 definitely stating that only a single 10 percent 
disability rating is authorized for tinnitus merely restated 
the law as it existed both prior to and after the amendment.  
Accordingly, the Board finds no basis to find the prior 
version of Code 6260 ambiguous.

In a case such as this, where the law, and the not facts, is 
dispositive, the claim should be denied due to a lack of 
legal entitlement under the law.  Accordingly, the claim for 
an evaluation in excess of 10 percent for tinnitus, to 
include separate compensable evaluations for each ear, is 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Finally, the Board has considered whether an evaluation in 
excess of 10 percent is warranted for the veteran's tinnitus 
on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  
However, the evidence of record does not demonstrate that the 
veteran's tinnitus has resulted in a disability picture that 
is unusual and exceptional in nature.  There is no indication 
that the condition ever has required frequent 
hospitalization, or that tinnitus alone has markedly 
interfered with employment so as to render impractical the 
application of the regular schedular standards.  Therefore, 
an extraschedular evaluation is not warranted. 38 C.F.R. § 
3.321(b)(1) (2004).


ORDER

Entitlement to separate 10 percent disability ratings for 
tinnitus is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


